Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Application has been afforded special status for Prioritized Examination (Track I ) on October 26, 2019. 
This action is in response to the papers filed on February 9, 2021. Claims 1 and 3-13 are currently pending. Claims 1, 3, 4, 6, 7, 9, 10 and 12 have been amended by Applicants’ amendment filed on February 9, 2021. No claim was canceled or newly added.
Therefore, claims 1 and 3-13 are currently under examination to which the following grounds of rejection are applicable.
Priority
This Application is a divisional of US Patent Application 16/529,029 (notice of allowance filed on February 9, 2021) filed August 1, 2019 which claims priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to us-provisional-applications 62/713,264, filed August 1, 2018; 62/713,278, filed August 1, 2018; 62/713,310 filed August 1, 2018; and 62/713,323 filed on August 1, 2018.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112(a) –New matter
In view of Applicants’ amendment of claim 1 to recite “wherein the NK-92 cell has American Type Culture Collection (ATCC) deposit number CRL-2407” and “comprising a 
Claim Rejections - 35 USC § 112
In view of Applicants’ amendment of claim 1 to recite “wherein the NK-92 cell has American Type Culture Collection (ATCC) deposit number CRL-2407” and “comprising a recombinant nucleic acid that includes a sequence encoding a homing receptor”, the rejection of claims 1 and 3-13 under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention has been withdrawn.
Maintained  Rejections in response to Applicants’ arguments or amendments
                                   Claim Rejections - 35 USC § 103     	Claims 1, 3-8 and 13 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Ma et al., et al., (US Patent Application 15/739596; Citations are from US Pub. 2018/0187149 to Ma et al.)  and Klingemann et al.,  (US Patent 10,138,462; US Pub June 6/2002) in view of Somanchi et al., (BLOOD, 2002;  VOLUME 119, NUMBER 22; pp. 5164-5172), Clark et al., (2003; Science 302 (5652), 1960-1963 (2003); Score search result SEQ ID NO:1c; Result No.1). This rejection has been modified as necessitated by amendment of the claims in the response filed February 9, 2021.
Regarding claim 1, Ma discloses engineered cells for treatment of cell proliferative diseases by administration of a recombinant natural killer cell line NK-92 (paragraph [0126]) comprising a nucleic acid sequence encoding a peptide or protein ligand including a cytokine receptor or a hormone receptor under the control of a  promoter (paragraphs [0016], [0077], [013 
Ma does not explicitly teach that the CCR7 element (C-C Chemokine Receptor type 7) with the contemplated function of enabling the recombinant NK-92 cell to migrate towards in the direction of chemokine gradients of ligands CCL19 and/or CCL21, commonly expressed in the lymph nodes.
Before the effective filing date of the claimed invention, Somachi et al., teaches engineered natural killer cells expressing the chemokine receptor CCR7 to facilitate lymph node homing on adoptive transfer (page 5164). Specifically, Somachi et al., discloses engineered CCR7 expression on expanded human NK cells for adoptive immunotherapy applications, wherein CCR7 acquired by NK cells via trogocytosis enhances the lymph node homing of these cells on adoptive transfer to athymic nude mice (page 5165; col.1, last full paragraph). Moreover, Somachi et al., teaches that CCR7 cDNA (CCR7/pCMV-XL4) was obtained from Origene. Somachi et al., illustrates in Figure 5B that CCR7+NK cells migrated to lymph nodes in vivo at a significantly higher rate than did CCR7_ NK cells (page 5169; col.1; last paragraph). Thus 
Somachi et al., discloses that CCR7 cDNA (CCR7/pCMV-XL4) was obtained from Origene, and the coding sequence was amplified (primers listed in Table 1). However, Somachi et al., does not teach a CCR7 having at least 90% sequence  identity to SEQ ID NO: 1. 

    PNG
    media_image1.png
    98
    837
    media_image1.png
    Greyscale
Clark et al. discloses a nucleotide sequence of 1127 nucleotides in length having 100% sequence homology with the claimed nucleotide sequence of SEQ ID NO:1 of 1119 nucleotides (see Score search results for SEQ ID NO1 c; Result No. 1; of record) . 
In view of the benefits of facilitating lymph node homing on adoptive transfer by expressing CCR7 on NK cells, it would have been prima facie obvious for one of ordinary skill in the art to modify the natural killer cell line NK-92 of Ma as suggested by Somachi. It would have been obvious to  substitute the CCR7 cDNA  of Somachi for the nucleic acid encoding a cytokine receptor or a hormone receptor of Ma et al., with a reasonable expectation of success to enable expression of  a CCR7 cytokine/chemokine on the surface of the recombinant cell line NK-92 of Ma. One of ordinary skill in the art would have been motivated to do so because Somachi et al., specifically teach that ex vivo–expanded human natural killer cells expressing the chemokine receptor CCR7 for in vivo adoptive transfer to permit efficient function of NK cells by migrating  to lymph nodes.
In relation to the recitation of “ wherein expression of the CCR7 enables the recombinant NK-92 cell to migrate towards CCL21 and/or CCL19”, because the structure of the  CCR7 of In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). If the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d.
Furthermore, it would have been prima facie obvious for one of ordinary skill in the art to clone in the recombinant retroviral vector of Ma a nucleic acid encoding CCR7 having the nucleotide of SEQ ID NO: 1, for stable expression on NK-92 cells.
Regarding claim 3,
    PNG
    media_image1.png
    98
    837
    media_image1.png
    Greyscale
 Clark et al. discloses a nucleotide sequence of 1127 nucleotides in length having 100% sequence homology with the claimed nucleotide sequence of SEQ ID NO:1 of 1119 nucleotides (see Score search results for SEQ ID NO1 c; Result No. 1; of record) . 
Regarding claims 4-6, the combined teachings of Ma, Klingemann and Somachi suggest the claimed recombinant NK-92® cells of claim  1. Moreover, Ma et al., discloses NK-92 comprising a nucleic acid encoding a CAR comprising a CD19 binding surface antigen (paragraphs [0253]).
Regarding claims 7-8, the combined teachings of Ma,  Klingemann and Somachi suggest the recombinant NK-92® cells of claim  1. Moreover, Ma et al., discloses NK-92 cells 
	Regarding claim 13, the combined teachings of Ma, Klingemann and Somachi suggest the recombinant NK-92® cells of claim  1. Moreover, Ma et al., discloses NK-92 cells comprising an effective promoter transduction by comparing surface expression on the surface of transfected cells (paragraphs [0335]).
Response to Applicants’ Arguments as they apply to rejection of claims 1,  3-8 and 13 under 35 USC § 103 
	At pages 4-5 of the remarks filed on 2/9/2021, Applicants essentially argue that : 1) the receptor taught in Ma is a Chimeric Antigen Receptor (CAR) and NOT an ordinary cytokine receptor as the OA seems to maintain, 2) “The combination of Ma with Somanchi referring to CCR7 is therefore misguided and technically improper. Using a CCR7 receptor portion on a CAR will NOT result in homing function as the Examiner apparently seems to indicate”, 3) The OA argues that the same structure should lead to the same result (see p.6, last paragraph). But the structure disclosed in the cited prior art references are not the same as those recited in the instant claims, because CAR is not the same as an ordinary cytokine receptor. In other words, the instant claims are not simply a CAR having a portion of a CCR7 receptor as the OA seems to allege” 4) “In the event that the Examiner is stating that the whole CAR of Ma could be replaced with the CCR7 receptor of Somanchi, then Ma would be rendered inoperative for the intended purpose. Therefore, this option is not viable for obviousness rejections” and 5) “ However, the OA fails to articulate any motivation to modify, as well as any argumentation for a reasonable expectation of 
	Regarding 1), claim 1 is broadly directed to a recombinant nucleic acid that includes a sequence encoding homing receptor operably linked to a promoter, wherein the homing receptor is CCR 7, but the instant claims are not so limited such that this is the only possible expression from the recombinant nucleic acid.  The claims are "open" and thus lend themselves to additional transgenes, or additional regulators of the expression of the homing receptor is CCR 7 . There is no requirement that the only expression of a recombinant nucleic acid of instant claim 1 is so limited as argued by Applicant.  In fact, the specification as filed discloses the plasmid pNKAT-CCR7-CD19CAR-CD16-ERIL2, referred to as a "Quadricistronic Vector," with other genes in addition to CCR7  (at ¶ [0053]). Thus, the disclosure of Ma is relevant, since Ma discloses a nucleic acid sequence encoding a peptide or protein ligand including a cytokine receptor or a hormone receptor under the control of a  promoter which enhances the efficiency of NK cells chimeric antigen receptor-based therapies, precisely because Ma recognizes the diverse nature and malleability of T-cell associated malignancies. As a result, in non-preferred embodiments Ma teaches that polynucleotides can be cloned into various  types of vectors (paragraph [0113]).
	Regarding 2), The Specification defines the term “homing receptor” as a receptor that activates a cellular pathway that results directly or indirectly in the cell migrating toward a target cell or tissue. One of ordinary skill in the art would appreciate that cytokine receptors bind to cytokines and are regulators of cytokine functions. For example, the prior art of Randolph et al., (2001; seminars in Immunology, Vol. 13, 2001: pp. 267–274; of record) discloses that  
	Regarding 2) and 3), the fact that a whole CAR comprising a binding domain, hinge, transmembrane domain, and intracellular domains (costimulatory and signaling) is not the same as a cytokine is not disputed. Moreover, the examiner is not arguing that the whole CAR receptor is replaced with a cytokine, as applicant contends, but merely replacing cytokines receptors or hormone receptors expressed by a recombinant vector comprising nucleic acid sequences encoding said receptors. 
	Regarding 5), the instants claims are product claims.  All what is required in the claimed invention is the structure implied by the intended use. Such structure is not more than what has already been taught. For example, claim 1 only requires NK-92® cells with deposit number CRL-2407 to comprise a recombinant nucleic acid having a sequence with 90% sequence identity to SEQ ID NO:1. Applicants have not provided an example of a structural limitation that was not address, nor any structural limitations added by the recitation of an intended use.
***
  	Claims 10-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Ma et al (US Patent Application 15/739596; Citations are from US Pub. 2018/0187149 to Ma et al.), and  as applied to claim 1 above, and further in view of  Campbell et al, (US Pub 2008/0247990; of record),  Klingemann et al., (20040052770) and  Nakamura et al (WO 2003084570; See Score search results for the amino acid of SEQ ID NO:12). This rejection has been modified as necessitated by amendment of the claims in the response filed February 9, 2021.
	With regard to instant claim 1, the combined teachings of Ma, Klingemann and Somachi suggest the recombinant NK-92® cells of claim  1, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety.  Further, Ma discloses  NK-92 comprising a nucleic acid encoding a CAR comprising a CD19 binding surface antigen (paragraphs [0253]). Ma discloses  constructs comprising CAR with nucleic acid sequences encoding sushi/IL-15, wherein the sushi/IL-15 portion is composed of IL-2 signal peptide fused to sushi domain and linked to IL-5 via a 26-amino acid poly-proline linker and wherein CAR and sushi/IL15 are present on the T or NK cells (paragraph [0056]). Ma teaches constructs including cytokines such as IL-12, IL-15 (paragraph [0166]).
The combined teachings of Ma,  Klingemann and Somanchi does not explicitly teach “the
modified NK-92® cells further comprise a nucleic acid encoding an Fc Receptor (claim 10) or the Fc receptor having the amino acid sequence of SEQ ID NO 12 (claim 11).
Campbell et al, (US Pub 2008/0247990) teaches a natural killer cell, NK-92, modified to express  an Fc cell surface receptor protein such as the CD16 receptor or an inhibitory killer cell immunoglobulin-like receptor (KIR) on a surface of the cell (abstract) . Campbell states, “While NK-92 cells have been engineered to express novel proteins by means of transduction using retroviral vectors… such engineering has proved difficult as evidenced by lack of previous 
	Regarding claim 11, Nakamura et al., discloses an amino acid sequence of 254 AA for the  human Fc gamma receptor IIIa having 100% sequence homology with the claimed amino acid of SEQ ID NO:12. 
	It would have been prima facie obvious for one of ordinary skill in the art to modify the natural killer cell line NK-92 cells of Ma, Klingemann and Somanchi comprising a nucleic acid encoding a CCR7 homing receptor, a CD19 binding surface antigen, a IL-15 cytokine of a IL-12 with one or more nucleic acid further expressing an Fc receptor on the surface of  NK-92 cells as explicitly taught by Campbell et al,  Transfection of NK-92 with recombinant vectors expressing cytokines was routine and well known in the art as evidenced by the teachings of Campbell et al, and Klingemann et al., (20040052770). A skilled artisan would have had a reasonable expectation of success as surface expression of a Fc cell by transfecting NK-92 cell line with a recombinant construct comprising a nucleic acid sequence encoding an Fc under the control of a promoter and monitoring target tumor cells for cytotoxicity or apoptosis was known in the art. From the combined teaching of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention
Response to Applicants’ Arguments as they apply to rejection of claims  10-13 under 35 USC § 103 
               Applicants have not provided new arguments in the response filed August 19, 2020  to rebut the rejection of record. 
***
  	Claim 9 remain rejected under 35 U.S.C. 103(a) as being unpatentable over  Ma et al (US Patent Application 15/739596; Citations are from US Pub. 2018/0187149 to Ma et al.), Klingemann et al.,  (US Patent 10,138,462; US Pub June 6/2002) and Somanchi et al., (BLOOD, 2002;  VOLUME 119, NUMBER 22; pp. 5164-5172) as applied to claims 1 and  7-8 above, and further in view of  Klingemann H, (US Pub 20180258397; filing priority March 8, 2017; ; See Score search results for the amino acid of SEQ ID NO:14). This rejection has been modified as necessitated by amendment of the claims in the response filed February 9, 2021.
With regard to instant claim 1, the combined teachings of Ma,  Klingemann and Somanchi ender obvious the claimed recombinant stably transfected NK-92 cell, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety.  Further, Ma discloses constructs comprising CAR with nucleic acid sequences encoding sushi/IL-15, wherein the sushi/IL-15 portion is composed of IL-2 signal peptide fused to sushi domain and linked to IL-5 via a 26-amino acid poly-proline linker and wherein CAR and sushi/IL15 are present on the T or NK cells (paragraph [0056]). Ma teaches constructs including cytokines such as IL-12, IL-15 (paragraph [0166]).
The combined teachings of Ma and Somanchi does not explicitly teach the nucleic acid encoding erIL-2 having  a sequence of SEQ ID NO: 14.
.
New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-13 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for:
(i) A recombinant NK-92 cell., comprising a recombinant nucleic acid that includes a sequence encoding a homing receptor operably linked to a promoter, wherein the homing receptor is CCR 7 and has 100%  identity to SEO ID NO: 1, and wherein expression of the CCR7 enables the recombinant NK-92 cell to migrate towards CCL21 and/or CCL19, and wherein the NK-92 cell has American Type Culture Collection (ATCC) deposit number CRL-2407, and 
(ii) a recombinant NK-92 cell line having American Type Culture Collection (ATCC) deposit number CRL-2407 comprising a recombinant nucleic acid that includes a sequence 
 	does not reasonably provide enablement for other CCR 7 nucleotide sequences having at least 90% identity to SEO ID NO:1 or variants thereof. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. This is a new rejection necessitated by amendment of the claims in the responses filed February 9, 2021.
Claims 1 and 3-13 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new rejection necessitated by amendment of the claims in the responses filed 2/9/2021.
While the written description and enablement requirements are separate and generally separable requirements, the instant application fails to meet either requirement for essentially the same reasons, as set forth below.
Applicants claim a genus of nucleotide sequences encoding a polypeptide exhibiting  CCR7  activity and nucleotide variants having 90% sequence identity to the nucleotide of SEQ ID NO:1. Applicants disclose a single nucleotide sequence of SEQ ID NO:1 encoding a human CCR7. The claims read on a broad genus of nucleotide sequences encoding CCR7 peptides  and variants having 90% sequence homology to the nucleotide of SEQ ID NO:1, able to enable pNKAT-CCR7-LP3) and treating cancer by recognizing /killing CD19 on cancer cells (e.g., pNKAT-CCR7-CD19CAR-CD16-ERIL2).
The written description requirement for a genus may be satisfied by sufficient description of a representative number of species by actual reduction to practice or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function, or by a combination of such identifying characteristics, sufficient to show that applicant was in possession of the claimed invention. The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016 (CA FC, 1991); Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description of a nucleic acid requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the nucleic acid itself. It is not sufficient to define DNA solely by its principal biological property, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any DNA with that biological property. Naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. When one is unable to envision the detailed constitution of a complex chemical compound having a particular function, such as a nucleic acid or protein, so as to distinguish it from other materials, as well as a method for obtaining it, conception has not been achieved until reduction to practice has occurred, i.e., until after the nucleic acid has been isolated. Thus, claiming all DNA's that achieve a result without defining what means will do so is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. Also, where a claim purports to cover all nucleic acids that encode a specific protein and the specification discloses but a single DNA known to do so, the situation is analogous to a single means claim and does not meet the enablement requirement under para. 1 of §112. The court has also held that a claimed nucleic acid could meet the written description and enablement requirements if the 
While one of skill in the art can readily envision numerable species of nucleic acid sequences that are at least a given % identity to a reference nucleotide sequence and that encode a polypeptide at least a given % identity to a recited reference amino acid sequence, one cannot envision which of these also encode a polypeptide with a specified activity. The fact remains that the actual nucleic acid sequences which encode a protein with a particular activity or the actual amino acid sequences of such a protein cannot be envisioned any better when the possible choices are narrowed from all possible sequences to all possible sequences with an arbitrary structural relationship with a known functional sequence. For example, if one skilled in the art were to make a synthetic nucleotide sequence that encoded a polypeptide with 90% identity to the reference amino acid sequence, he would be no more able to say whether it encoded a human factor IX than if the nucleotide sequence encoded a polypeptide that was only 10% identical to the reference polypeptide sequence. Nor would he be able to say whether the sequence existed in nature.
In the instant case, applicants only disclose the nucleotide of SEQ ID NO:1 encoding the human CCR7 element (C-C Chemokine Receptor type 7) with the contemplated function of enabling the recombinant NK-92® cells to migrate towards in the direction of chemokine gradients of ligands CCL19 and/or CCL21, commonly expressed in the lymph nodes. The Specification teaches various NK-92® cells transfected with plasmid constructs comprising the nucleotide of SEQ ID NO:1. FIG. 1 illustrates plasmid pNKAT-CCR7-LP3 containing the CCR7 receptor for insertion at the AAVS1 locus in NK-92® cells. It is known in the art that several sites in the human genome, such as the adeno-associated virus integration site 1 (AAVS1) locus, have been identified as “safe harbour” sites for transgene insertions that permits persistent expression of the transgene. FIGS. 4 and 5 are graphs showing cytotoxic activity (Lysis) of NK-92® Line Expressing CCR7 and CCL21 by electroporation of the circular plasmid pCRENFAT-CCL21 (paragraph [0186]; Example 3) and modified NK-92® Line transfected with expression constructs encoding CCR7, CD16, and CD19 CAR which express high levels of the respective proteins on the cell surface (paragraph [0189]; Example 5). Moreover, Figure 11 illustrates the linearized plasmid pNKAT-CCR7-CD19CAR-CD16-ERIL2, referred to as a "Quadricistronic Vector," Mi-aNK R7-19.1, which is used to stably transfect a cell at a single insertion position. (paragraph [0053]) and  FIG. 12 shows cell surface expression of CCR7, CD16, and CD19 CAR by NK-92® cells. Note that  "aNK" is the wild-type NK-92® cells cell line; "ML4" is the aNK cell line transfected with a nucleic acid construct encoding CCR7 operably linked to a promoter (i.e. Mi-aNK) and  "P2" is the aNK cell line transfected with a nucleic acid construct that encodes CCR7, CD16, ER-IL2 and CD19 CAR (i.e. Mi-T-haNK or  Quandracistronic  Mi-aNK R7-19.1 [0191] ). 

    PNG
    media_image2.png
    591
    616
    media_image2.png
    Greyscale

Example 7 is designed to evaluation of comparative efficacy of CCR7-Expressing R7-19.1 Cells in NSG Mice bearing intravenous CCL19-Positive Raji Tumors using NK-92® cells “expressing a CD19-CAR, CCR7, CD16.158V, and ERIL-2 (i.e. R7-19.1 cells), based on the t-haNK platform. These cells harbor cancer-targeting chimeric antigen receptor (CAR) against the CD19 cancer antigen, a CD16 variant, and ER-IL-2 in addition to CCR7 expression” (paragraph [0238]). Example 7 evidences the anti-tumor effect of repeated intravenous (IV) administrations of R7-19.1 cells was evaluated in an IV xenograft model of Raji-19.5, which are Raji human Burkitt's lymphoma cells engineered to express CCL19, in NSG mice. The non-CCR7-expressing CD19 t-haNK cells (NK-92® cells [anti-CD19-CAR, CD16.158V, ERIL-2]) were 
    PNG
    media_image3.png
    275
    429
    media_image3.png
    Greyscale
survival of IV Raji-19.5 tumor-bearing animals when compared to the vehicle control, treatment with R7-19.1 cells conveyed significantly greater survival benefits than CD19 t-haNK cells” (paragraph [0237]). Study rationale and objectives: In vivo distribution data showed that IV administered R7-19.1 cells exhibited increased homing towards CCL19-expressing SC tumors paragraph [0238]). 
The Specification teaches at paragraph [0122] expression vectors comprising a nucleic acid having  at least 90%, identity to the nucleotide of  SEQ ID NO:1 and sequences that have deletions and/or additions, as well as those that have substitutions. However, this disclosure may not be sufficient, as the ordinary artisan would immediately recognize that an active or binding site of the chemokine receptor CCR7 element (C-C Chemokine Receptor type 7) expressed on NK-92® cells able to make these cells to migrate in the direction of chemokine gradients of ligands CCL19 and/or CCL21 must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues of the receptor containing in the binding domain. Therefore substitution (e.g., additions) of non-essential residues can often destroy activity or prevent the CCR7 receptor encoded by the nucleotide of SEQ ID NO:1 from interacting properly with its binding ligand CCL19 and/or  CCL21. There is not structure/function relationship taught at all for CCR7 receptors encoded by nucleic acid sequences having 90% sequence identity  to the nucleotide of SEQ ID NO:1. The Specification  s-16-707-807-1.rst. Result NO:3; of record) discloses the mouse CCR7 gene having 86.0% sequence identity with the nucleotides 1-1119 of SEQ ID NO:1..
    PNG
    media_image4.png
    449
    755
    media_image4.png
    Greyscale

Given the diversity of the claimed  human CCR7 and CCR7 variants, it is incumbent upon the specification to disclose means for identifying such CCR7 and variants commensurate in scope with coverage sought by the claims. Since there were no other examples of variants of the  CCR7 sequences and CCR7 variants, would require the skilled artisan to conclude that the single human CCRR7 presented by the applicants is not sufficient to describe the claimed genus. The specification also provides no teachings on what amino acid sequence modifications, e.g. insertions, deletions and substitutions, would be permissible in a variant polypeptide that would improve or at least would not interfere with the biological activity or structural features necessary for the biological activity and stability of the protein. The comparison of human SEQ ID NO:1 to mouse CCR7 is not no help because of the lack of sequence conservation (i.e. less than 78%).
Furthermore, it is known in the art that even conservative amino acid substitutions can adversely affect proper folding and biological activity if amino acids that are critical for such functions are substituted, and the relationship between the sequence of a polypeptide and its tertiary structure is neither well understood nor predictable (see Ngo, in The Protein Folding Problem and Tertiary Structure Prediction, Merz et al. (eds.), Birkhauser Boston: Boston, MA, pp. 433 and 492-495, 1994). Rudinger (in Peptide Hormones, Parsons (ed.), University Park Press: Baltimore, MD, pp. 1-7, 1976) discloses that even for peptide hormones, which are much smaller than the instant CCR7 protein, one cannot predict variant amino acid sequences for a biologically active polypeptide. Rather one must engage in "case to case painstaking experimental study" to determine active variants (see page 7). 
Consequently, excessive trial and error experimentation would have been required to identify the necessary human CCR7  derivatives encoded by nucleotides having 90% sequence .
Conclusion
Claims 1 and 3-13 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633